Citation Nr: 0323510	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  00-13 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disease.  

2.  Entitlement to service connection for residuals of a 
right foot injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





REMAND

On January 10, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Using the release of information 
forms submitted by the veteran in , 
obtain copies of records of treatment 
that he received from Dr. David 
B. O'Donnell and from Andrew H. Cohen, 
D.P.M..  

2.  The veteran had active service from 
May 1944 to April 1946 in the U.S. Army.  
The record indicates reserve duty was 
performed from April 1946 to April 1949.  
There are no medical records in the 
claims file for this period.

Also, the veteran asserts that he 
suffered a right great toe injury in 
service for which he received treatment 
in August 1945 at "Morocai, just north 
of New Guinea," or "Morotai, D.E. 
Indies, 13th Air Force."  He has also 
stated that he received right great toe 
treatment in August 1945 from a flight 
surgeon.  He reportedly received follow-
up treatment for the toe in Manila, 
Philippines in September 1945 at an Army 
facility.

Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
agency, and obtain all service medical 
records.  If no service records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

3.  After completing the development set 
forth in no.1 and no.2, make arrangements 
with the appropriate VA medical 
facility(ies) for the veteran to be 
afforded a skin disease examination by a 
dermatologist or other available 
appropriate medical specialist.  Send the 
claims folder to the examiner(s) for 
review.

The claims file and a separate copy of 
this memo must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The medical 
specialist(s) must annotate the 
examination report(s) that the claims 
file was in fact made available and 
reviewed in conjunction with the 
examination(s).  Any further indicated 
examinations or special studies should be 
conducted.  

The medical specialist(s) should review 
the veteran's complete military, medical, 
and occupational history.  Upon 
completion of the above and 
examination(s) of the veteran, the 
medical specialist(s) should answer the 
following questions:

(a) Does the veteran have a current skin 
disease, and if so, what is/are their 
nature?  

(b) Is it at least as likely as not that 
any current skin disability(ies) is/are 
related to active service, or if 
preexisting active service was/were 
aggravated thereby?  

The examiner(s) should document any 
inability to answer any of the above 
requests.  Any opinions expressed must be 
accompanied by a complete rationale.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



